Case: 12-30857       Document: 00512108875         Page: 1     Date Filed: 01/10/2013




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                            FILED
                                                                         January 10, 2013
                                     No. 12-30857
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CAREY KING, JR.; MELBA IRELAND KING,

                                                  Plaintiffs - Appellants

v.

ARON JOHNSON, Individually & in his official capacity as Tax Assessor for
Lasalle Parish; LOUISIANA TAX COMMISSION; LLOYD G. HANDORF,

                                                  Defendants - Appellees


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 1:11-CV-2237


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
         The judgment of the district court is affirmed for the reason stated by that
court.       Plaintiffs attempt to avoid the restriction on federal courts from
interfering in the fiscal operations by state governments by not seeking relief
that directly and expressly prohibits the collection of state taxes.                    This
contention ignores the scope of the law and the true nature of the lawsuit. The
correctness of the appraisal and the tax is the basis of the complaint and


         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30857    Document: 00512108875      Page: 2    Date Filed: 01/10/2013




                                 No. 12-30857

damages sought. It is the administration of the state tax system that is said to
have violated plaintiffs’ constitutional right. As this court has held in ANR
Pipeline Company v. Louisiana Tax Commission, 646 F.3d 940 (CA5.2011) and
by the Supreme Court in Fair Assessment in Real Estate Association, Inc. v.
McNary, 102 S.Ct. 177 (1981), plaintiffs’ suit is barred.
      AFFIRMED.